Citation Nr: 1640121	
Decision Date: 10/06/16    Archive Date: 10/19/16

DOCKET NO.  13-07 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to a rating greater than 60 percent for lumbar intervertebral disc syndrome, status post decompression, laminectomy and fusion with bilateral S-1 radiculopathy (lumbosacral spine disability). 

2. Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU) prior to September 1, 2012. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to March 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Veteran testified at a hearing before the undersigned in July 2016.  A transcript is of record. 

The issues of service connection for disabilities of the hips and shortening of the leg secondary to the Veteran's lumbosacral spine disability were raised at the July 2016 Board hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) codified in 38 C.F.R. Parts 3, 19, and 20 (2015)). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The claims on appeal must be remanded for further development in accordance with VA's duty to assist, as explained below.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claims are afforded every consideration.

A new VA examination should be arranged to assess the current level of severity of the Veteran's lumbosacral spine disability, including a neurological examination to assess the level of severity of associated neurologic abnormality of the lower extremities.  Although a TDIU has been granted effective September 1, 2012, this does not render moot the issue of entitlement to a higher schedular rating.  See Acosta v. Principi, 18 Vet. App. 53, 60-61 (2004).  The Board also recognizes that the maximum 60 percent rating has been assigned under old Diagnostic Code 5293 for intervertebral disc disease which is pronounced with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, with little intermittent relief.  38 C.F.R. § 4.71a (2002).  Nevertheless, a higher rating is potentially available if the Veteran's lumbosacral spine disability is evaluated under the current General Rating Formula for Diseases and Injuries of the Spine, and then separate ratings assigned for associated neurologic abnormalities of the lower extremities, including under Diagnostic Code 8520 (paralysis of the sciatic nerve).  See 38 C.F.R. §§ 4.71a, 4.124a (2016).  In short, the issue of whether a higher schedular rating may be assigned must still be considered on the merits. 

A VA examination was last performed in September 2013, and is over three years old.  At the July 2016 Board hearing, the Veteran presented testimony indicating worsening symptoms and functional impairment.  Accordingly, a new VA examination should be scheduled to assess the current level of severity of the Veteran's lumbosacral spine disability and associated radiculopathy.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); 38 C.F.R. § 3.327(a) (2016).

The AOJ must then adjudicate the issue of whether a higher evaluation may be assigned during the period under review by separately rating the Veteran's lumbosacral spine disability and radiculopathy under the appropriate diagnostic codes.  

The issue of entitlement to TDIU prior to September 1, 2012 is properly before the Board as part and parcel of the evaluation of the Veteran's lumbosacral spine disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In her July 2012 application for TDIU (VA Form 21-8940), the Veteran stated that she became too disabled to work in January 2012.  However, the December 2013 rating decision only granted TDIU effective September 1, 2012, stating that it was unable to confirm with the Veteran's former employer when she stopped working, and thus granted TDIU "from a date sometime [sic] after [the Veteran] stopped working."  In this regard, the rating decision notes that the Veteran did not provide an address for the employer listed on the VA Form 21-8940, and did not respond to the RO's request that she return a completed VA Form 21-4192, "Request for Employment Information in Connection with a Claim for Disability Benefits."  The Board finds that the Veteran had provided sufficient information in the VA Form 21-8940 regarding her employer for the RO to identify the address and send a VA Form 21-4192 for the employer to fill out and return.  VA's duty to assist at least required such an effort.  On remand, the AOJ must obtain the employer's address through a simple search and then send it the VA Form 21-4192.  If need be, the AOJ should contact the Veteran for any further information regarding this employer and when she stopped working. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records from the Palo Alto VA Medical Center (or other VA healthcare facility as determined by the AOJ) dated since March 2014 and add them to the claims file. 

2. Request the Veteran to identify any private treatment records pertaining to her lumbosacral spine disability, including from Group Health, dated since 2013.  Then, make arrangements to obtain any records identified by the Veteran. 

3. Send VA Form 21-4192 to the employer identified by the Veteran in her application for TDIU (VA Form 21-8940) to determine when she stopped working.  The employer's address and contact information should be obtained based on the information already provided by the Veteran.  If necessary, she should be contacted for any further information regarding her employer and when she stopped working.  However, it should not be difficult to obtain the address of the employer based on the information already provided by the Veteran. 

4. Then, schedule the Veteran for a VA examination, including a neurological examination, to assess the current level of severity of her lumbosacral spine disability and associated radiculopathy. 

5. Finally, after completing any other development that may be indicated, readjudicate the issue of whether a higher evaluation may be available by assigning separate ratings for the lumbosacral spine disability under the current General Rating Formula and associated neurologic abnormality, including of the left and right lower extremities, under an appropriate diagnostic code.  In addition, adjudicate the issue of entitlement to TDIU prior to September 1, 2012.  If the benefits sought are not granted, the Veteran and her representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







